NOTICE OF ALLOWANCE 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Notice of Allowance in response to the Amendment/Remarks filed on 03/25/2022. Claims 1-20 are pending in the Application with independent Claims 1, 8 and 15.
Continuity/ priority Information
The present Application 17102442, filed 11/24/2020 is a continuation of 16056555, filed 08/07/2018, now U.S. Patent No. 10,884,851, which claims foreign priority to TAIWAN, Application 107109497, filed 03/20/2018.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16056555, filed on 08/07/2018.  
 Terminal Disclaimer
The terminal disclaimer filed on 03/25/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No.10,884,851 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:  
The prior art of record fails to anticipate or render obvious, a method and memory controller for accessing a flash memory module, as recited among other limitations in the independent Claims 1, 8 and 15,  
encoding the metadata and the CRC code to generate an adjusted parity code, wherein the adjusted parity code combining the metadata and the CRC code is used to protect both the data and the metadata; encoding the data and the adjusted parity code to generate encoded data, wherein the encoded data comprises the data, the adjusted parity code and an error correction code corresponding to the data and the adjusted parity code;  temporarily storing the encoded data into the buffer memory; and writing the encoded data and the metadata to a page of a block of the flash memory module.
Consequently, Claims 1-20 are allowed over the prior arts. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C KERVEROS whose telephone number is (571)272-3824. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APRIL Y BLAIR can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAMES C KERVEROS/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        
Date: April 26, 2022
Allowability Notice 20220426
 
U.S. Patent and Trademark Office 
Tel. (571) 272-3824.
Email: james.kerveros@uspto.gov